--------------------------------------------------------------------------------

Exhibit 10.5


STOCKHOLDERS AGREEMENT TERMINATION AGREEMENT


This Stockholders Agreement Termination Agreement (this “Agreement”), is made
and entered into as of April 15, 2019, by and among Mr. Barry Diller (“Diller”),
Liberty Expedia Holdings, Inc., a Delaware corporation (“Liberty Expedia”),
LEXEB, LLC, a Delaware limited liability company and a wholly owned subsidiary
of Liberty Expedia (“LEXEB”), and LEXE Marginco, LLC, a Delaware limited
liability company and a wholly owned subsidiary of Liberty Expedia (“Marginco”).


RECITALS


WHEREAS, Qurate Retail, Inc., a Delaware corporation (f/k/a Liberty Interactive
Corporation) (“Qurate Retail”), and Diller have entered into the Amended and
Restated Stockholders Agreement, dated as of December 20, 2011 (the
“Stockholders Agreement”), as assigned to Liberty Expedia pursuant to the
Assignment and Assumption of Stockholders Agreement, dated as of November 4,
2016 (the “Stockholders Agreement Assignment”), by and among Liberty Expedia,
Marginco, LEXEB, Qurate Retail and Diller, and as amended by Amendment No. 1 to
Stockholders Agreement, dated as of November 4, 2016 (the “Stockholders
Agreement Amendment”, and the Stockholders Agreement as so assigned pursuant to
the Stockholders Agreement Assignment and as so amended by the Stockholders
Agreement Amendment, the “Assigned and Amended Stockholders Agreement”), by and
between Liberty Expedia and Diller (each on behalf of itself or himself, as
applicable, and the members of their respective Stockholder Groups (as defined
in the Assigned and Amended Stockholders Agreement)); and


WHEREAS, simultaneously with the execution of this Agreement, Expedia Group,
Inc., a Delaware corporation (“Expedia Group”), Liberty Expedia, LEMS I LLC, a
single member Delaware limited liability company and wholly owned subsidiary of
Expedia Group (“Merger LLC”), and LEMS II Inc., a Delaware corporation and
wholly owned subsidiary of Merger LLC (“Merger Sub”), are entering into the
Agreement and Plan of Merger, dated as of April 15, 2019 (as amended pursuant to
its terms, the “Merger Agreement”), pursuant to which, upon the terms and
subject to the conditions set forth therein, (i) Merger Sub will merge with and
into Liberty Expedia (the “Merger”), with Liberty Expedia surviving the Merger,
and (ii) immediately following the Merger, Liberty Expedia as the surviving
corporation in the Merger and a wholly owned subsidiary of Merger LLC, will
merge with and into Merger LLC (the “Upstream Merger”), with Merger LLC
surviving the Upstream Merger.


NOW THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.          Definitions.  Capitalized terms used but not defined in this
Agreement have the respective meanings assigned to those terms in the Merger
Agreement.


2.          Stockholders Agreement Termination.  Liberty Expedia, for itself and
on behalf of LEXEB and Marginco, as members of the Liberty Expedia Stockholder
Group (as defined in the Assigned and Amended Stockholders Agreement), and
Diller, for himself and on behalf of the members of the Diller Stockholder Group
(as defined in the Assigned and Amended Stockholders Agreement), each agree,
that effective upon the Closing, the Assigned and Amended Stockholders Agreement
is terminated (the “Stockholders Agreement Termination”) and will thereafter
cease to be of any further force and effect, and no party thereto will
thereafter have any rights or obligations thereunder.  Notwithstanding the
foregoing, any liability resulting from a breach of the Assigned and Amended
Stockholders Agreement occurring prior to the Stockholders Agreement Termination
shall survive any termination thereof pursuant to this Section 2. 



--------------------------------------------------------------------------------



3.          Termination/Amendment.  If the Merger Agreement is terminated in
accordance with its terms without the Closing having occurred, effective upon
such termination, this Agreement shall automatically terminate and immediately
cease to be of any further force and effect, and no party hereto will thereafter
have any rights or obligations hereunder.  This Agreement may also be amended,
modified or terminated by mutual consent of the parties hereto in a written
instrument.


4.          Counterparts.  This Agreement may be executed in separate
counterparts, each of which will be an original and all of which taken together
will constitute one and the same agreement.


5.          Further Documents.  If, subsequent to the date hereof, further
documents are reasonably requested in order to carry out the provisions and
purposes of this Agreement, the parties hereto will execute and deliver such
further documents.


[Signature Page Follows]
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



 
LIBERTY EXPEDIA HOLDINGS, INC.
       
By:
/s/ Christopher W. Shean
   
Name: Christopher W. Shean
   
Title: President and Chief Executive Officer
       
LEXEB, LLC
        By:

Liberty Expedia Holdings, Inc. as sole member and manager of LEXEB, LLC
       
By:
/s/ Christopher W. Shean    
Name: Christopher W. Shean
   
Title: President and Chief Executive Officer
       
LEXE MARGINCO, LLC
        By:
Liberty Expedia Holdings, Inc. as sole member and manager of LEXE Marginco, LLC
       
By:
/s/ Christopher W. Shean    
Name: Christopher W. Shean
   
Title: President and Chief Executive Officer
        /s/ Barry Diller
 
Barry Diller







[Signature Page to Stockholders Agreement Termination Agreement]

--------------------------------------------------------------------------------